Citation Nr: 1025864	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  04-16 004	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from April 1968 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric disabilities.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the 
Board has restated the claim above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder to include PTSD.  He contends he 
has PTSD and that it was caused by events during active service.

The issue was previous remanded to obtain inpatient and 
outpatient records from Fitzsimmons Army Hospital.  In patient 
records for treatment from 1974 to 1980 were requested.  The 
request was returned stating that a search of 1980 clinical 
records from the hospital was negative.  Outpatient records for 
treatment from 1974 to 1979 were also requested from Fitzsimmons 
Army Hospital.  The response to this requested stated that 
outpatient records are retired to the last year and place of 
treatment.  These are not complete responses to the requests.

The United States Court of Appeals for Veterans Claims (Court) 
has held "that a remand by . . . the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As the responses were incomplete, the 
issue must be remanded for further development.  The RO/AMC 
should follow up with the treatment facility where the Veteran 
last received treatment to obtain outpatient records.  For 
inpatient treatment, records from 1974 to 1979 must be sought.  
The response from the records center has stated that only one 
year can be searched at a time.  The new request should 
specifically state that records from each individual year are 
requested, or each year should be done in a separate request to 
avoid confusion.  

The Veteran should also be asked to submit a stressor statement 
outlining the events which precipitated his PTSD.  He should be 
asked to provide as specific information as possible including 
dates or specific date ranges when the claimed events occurred.  
After the Veteran has submitted his stressor statement, the AMC 
should take the appropriate steps to verify the claimed 
stressors.

The Veteran was afforded a VA examination in March 2003.  The 
examiner diagnosed the Veteran with PTSD but did not specify 
which stressors were associated with this diagnosis.  
Additionally, the examiner did not find the Veteran to have any 
other psychiatric conditions.  Since that examination, the 
Veteran has been diagnosed with major depression and obsessive 
compulsive disorder.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As the previous examination did not identify the stressors that 
the examiner relied on when diagnosing PTSD, and because the 
Veteran has since been diagnosed with other psychiatric 
disorders, a new examination is necessary.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Request the Veteran's treatment records 
from NPRC, with the understanding that there 
may need to be separate requests for each 
year:
a.  Outpatient mental hygiene treatment 
records from the last place of treatment 
for the years 1974, 1975, 1976, 1977, 
1978, and 1979.

b.  Inpatient clinical records from 
Fitzsimmons Army Hospital for years 1974, 
1975, 1976, 1977, 1978, and 1979.

If the records are unavailable, a memorandum 
summarizing the efforts to obtain the 
records, and responses regarding why the 
records were not available should be 
associated with the claims file. 

2.  The AMC should contact the Veteran and ask 
him to   provide as specific information as 
possible regarding his in-service stressors.  
Specifically, he should provide dates, his 
military unit(s) and duty assignment(s), 
pertinent locations, and the names of fellow 
service person(s) involved, with respect to 
each claimed stressor.  He should also be 
asked to provide any corroborative evidence he 
may have, or be able to obtain, of the 
existence of such a stressor(s).

3.  Based on information in the Veteran's 
statements and in the materials in the claims 
file, the AMC should ask the United States 
Army and Joint Services Records Research 
Center (JSRRC) to provide information to 
corroborate his in-service stressors.  The 
JSRRC's response should be included in the 
claims folder.  If the JSRRC is not asked for 
stressor verification, the reason(s) for not 
asking for stressor verification (e.g., 
insufficient information for stressor 
verification) should be documented in the 
Veteran's claims folder. 

4.  After completion of the above, arrange 
for the Veteran to undergo a psychiatric 
examination to determine the nature, extent, 
onset, and severity of any psychiatric 
disorders found to be present.  The claims 
folder should be made available to the 
examiner for review before the examination.  
The examiner should note in the examination 
report that the claims folder and the remand 
have been reviewed.   
 
All indicated tests and studies should be 
performed and a GAF score should be provided.  
Specifically the examiner should address the 
Veteran's description of the onset of his 
symptoms and claims of the affect on his 
employment and personal life.  The examiner 
should opine as to whether it is at least as 
likely as not that any psychiatric disorder 
found is related to or had its onset during 
service.   
 
If the examiner finds that the Veteran has 
PTSD, he/she should specifically state which 
verified stressor(s) were found sufficient to 
support this diagnosis.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached in 
a legible report. 
 
5.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and keeping 
in mind the dictates of the Veterans Claims 
Assistance Act of 2000), the RO should again 
review this claim.  If any determination 
remains adverse, the Veteran must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


